 



Exhibit 10.2

INDEMNIFICATION AGREEMENT

         AGREEMENT effective as of [DATE] (the “Effective Date”), between EMC
Corporation, a Massachusetts corporation (the “Company”), and [NAME] (the
“Indemnitee”).

         WHEREAS, it is essential to the Company to retain and attract as
directors and officers the most capable persons available; and

         WHEREAS, the Indemnitee is a director or officer of the Company; and

         WHEREAS, both the Company and the Indemnitee recognize the increased
risk of litigation and other claims being asserted against directors and
officers of public companies in today’s environment; and

         WHEREAS, as of the Effective Date the Company is subject to the
provisions of the new Massachusetts Business Corporation Act (the “Act”); and

         WHEREAS, in recognition of the Indemnitee’s need for substantial
protection against personal liability in order to enhance the Indemnitee’s
continued service to the Company in an effective manner, and in part to provide
the Indemnitee with specific contractual assurance that all protections
permitted by the Act will be available to the Indemnitee, the Company wishes to
provide in this Agreement for the indemnification of and the advancing of
expenses to the Indemnitee to the fullest extent (whether partial or complete)
permitted by law and as set forth in this Agreement; and

         WHEREAS, the Board of Directors of the Company wishes to provide the
Indemnitee with rights to indemnification to the fullest extent permitted by the
Act and as set forth in this Agreement and has approved this agreement for the
purposes of the Act, including for the purpose of obligating the Company in
advance of any act or omission giving rise to a proceeding to provide
indemnification;

         NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, another enterprise,
and intending to be legally bound hereby, the parties hereto agree as follows:

     1.    Basic Indemnification Arrangement.

         (a)    In accordance with the provisions of the Act, the Company shall,
to the extent legally permissible, indemnify the Indemnitee against all
liabilities and expenses, including amounts paid in satisfaction of judgments,
in compromise or as fines and penalties, and attorneys’ fees or other costs paid
or incurred by the Indemnitee in connection with the defense or disposition of
any threatened, pending or completed action, suit or other proceeding, whether
civil,

 



--------------------------------------------------------------------------------



 



criminal, administrative, arbitrative or investigative and whether formal or
informal, in which the Indemnitee may be involved or with which the Indemnitee
was, is or is threatened to be made, while in office or thereafter, a defendant
or respondent by reason of the Indemnitee being or having been a director of the
Company.

         (b)    If so requested by the Indemnitee, the Company shall advance
(within five business days of such request) any and all expenses, including
attorneys’ fees or other costs, paid or incurred by the Indemnitee in connection
with the defense or disposition of any such action, suit or other proceeding
(“Expenses”), to the Indemnitee (an “Expense Advance”) upon receipt by the
Company of (i) a written affirmation of the Indemnitee’s good faith belief that
he has met the relevant standard of conduct described in the Act or any
successor provision of Massachusetts law or that the proceeding involves conduct
for which liability has been eliminated under a provision of the Company’s
restated articles of organization, as amended, as authorized by the Act or any
successor provision of Massachusetts law, and (ii) a written undertaking by the
Indemnitee to repay the Expense Advance if it is ultimately determined that the
Indemnitee is not entitled to indemnification in accordance with the provisions
of the Act or any successor thereto.

     2.    Other Expenses. The Company shall be liable to and shall pay the
Indemnitee for any and all expenses (including attorneys’ fees) which are
incurred by the Indemnitee in connection with any action brought by the
Indemnitee for (i) indemnification or advance payment of Expenses by the Company
under this Agreement or any other agreement or Company By-law now or hereafter
in effect relating to indemnification and/or (ii) recovery under any directors’
and officers’ liability insurance policies maintained by the Company, regardless
of whether the Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be. If requested by the Indemnitee, the Company shall promptly advance (but in
no event more than five business days after receiving such request) any such
expenses to the Indemnitee.

     3.    Partial Indemnity, Etc. If the Indemnitee is entitled under any
provision of this Agreement to indemnification or payment by the Company for
some or a portion of the Expenses, judgments, fines, penalties and amounts paid
in settlement of any threatened, pending or completed action, suit or proceeding
but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify or pay the Indemnitee for the portion thereof to which
the Indemnitee is entitled.

     4.    Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be
in addition to any other rights the Indemnitee may have under the Company’s
By-Laws or the Act or otherwise. To the extent that a change in the Act (whether
by statute or judicial decision) permits greater indemnification by agreement
than would be afforded currently under the Company’s By-Laws or this Agreement,
it is the intent of the parties hereto that the Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.

2



--------------------------------------------------------------------------------



 



     5.    Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.

     6.    Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

     7.    Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and shall
do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

     8.    No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against the
Indemnitee in connection with any threatened, pending or completed action, suit
or proceeding to the extent the Indemnitee has otherwise actually received
payment (under any insurance policy, By-law or otherwise) of the amounts
otherwise indemnifiable hereunder.

     9.    Notice. All notices, requests, consents or other communications under
this Agreement shall be delivered by hand or sent by registered or certified
mail, return receipt requested, or by overnight prepaid courier, or by facsimile
(receipt confirmed) to:

         
 
  if to the Company:   EMC Corporation
176 South Street
Hopkinton, MA 01748
Attention: Office of the General Counsel
Facsimile: (508) 497-6915
 
       

  if to the Indemnitee:   [NAME
ADDRESS]

All such notices, requests, consents and other communications shall be deemed to
have been duly delivered and received three (3) days following the date on which
mailed, or one (1) day following the date mailed if sent by overnight courier,
or on the date on which delivery by hand or by facsimile transmission.

3



--------------------------------------------------------------------------------



 



     10.    Binding Effect, Etc. This Agreement shall be effective as of the
Effective Date and shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, executors and personal and legal representatives. This
Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as an officer or director of the Company or of any other
enterprise at the Company’s request.

     11.    Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable in any respect, and
the validity and enforceability of any such provision in every other respect and
of the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.

     12.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Massachusetts
applicable to contracts made and to be performed in such state without giving
effect to the principles of conflicts of laws.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

            EMC CORPORATION
      By:           Name:           Title:                    [NAME]          

5